Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered March 29, 1999, convicting him of criminal possession of a weapon in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly admitted evidence that the defendant’s authorization to possess a weapon was terminated by the New York City Department of Corrections in August 1997. Such evidence was probative of the defendant’s unlawful possession of a weapon, *244an element of criminal possession of a weapon in the second degree (see, Penal Law § 265.03; People v Satiro, 72 NY2d 821; People v Alvino, 71 NY2d 233; People v Herrera, 191 AD2d 585).
The defendant’s remaining contentions are without merit. Florio, J. P., McGinity, Luciano and Feuerstein, JJ., concur.